Exhibit 10.45
The Goldman Sachs Group, Inc.
Signature Card For ____ Year-End Awards and the BNY Mellon Custody Account
and Consent to Receive Electronic Delivery



IMPORTANT: PLEASE REVIEW, EXECUTE AND RETURN THIS FORM TO: EQUITY COMPENSATION
(DIVISION OF HCM), 30 HUDSON STREET, 34TH FLOOR, JERSEY CITY, NJ 07302.
YOU MUST PROPERLY EXECUTE THIS FORM TO ACKNOWLEDGE ACCEPTANCE OF THE TERMS AND
CONDITIONS OF
YOUR AWARD(S) AND RELATED MATTERS.



1. I have received and agree to be bound by The Goldman Sachs Amended and
Restated Stock Incentive Plan (the “SIP”) and the Award Agreement(s) applicable
to me in connection with the ____ Year-End Award(s) (the “Award(s)”) that I have
been granted by the Firm (as defined in the SIP). I confirm that I have accepted
the Award(s) subject to the terms and conditions contained in the SIP and the
Award Agreement(s), including but not limited to, the requirement that disputes
relating to the Award(s) and the Award Agreement(s) be decided through
arbitration in New York City and be governed by New York law.
As a condition of this grant, I understand that the Award(s) (as well as any
other award that the Firm may grant to me under the SIP) is/are subject to other
governing law provisions (as outlined in this signature card (the “Signature
Card”), in the current or otherwise then current Award Summary (as defined
below) or otherwise as may be required under applicable law) and, as a condition
to receiving such awards, I agree to be bound thereby. I also understand that
the Firm may grant to me other awards under the SIP that also may contain (among
other terms and conditions) arbitration and other governing law provisions and,
as a condition to receiving such awards, I agree to be bound thereby. As a
condition of this grant, I agree to provide upon request an appropriate
certification regarding my U.S. tax status on Form W-8BEN, Form W-9, or other
appropriate form, and I understand that failure to supply a required form may
result in the imposition of backup withholding on certain payments I receive
pursuant to this grant.
I understand and acknowledge that I am agreeing to arbitrate all claims, in
accordance with the arbitration procedure set forth in the Award Agreement(s).
The Award Agreement(s) does not include an agreement to arbitrate claims on a
collective or class basis. It is explicitly agreed that, to the fullest extent
permitted by applicable law, no arbitrator shall have the authority to consider
class or collective claims, to order consolidation or to join different
claimants or grant relief other than on an individual basis to the individual
claimant involved.
Further, as a condition of this grant, if I am a person who has worked in the
United Kingdom at any time during the earnings period relating to any award
under the SIP, as determined by the Firm, when requested and as directed by the
Firm, I will agree to a Joint Election under s431 ITEPA 2003 of the laws of the
United Kingdom for full or partial disapplication of Chapter 2 Income Tax
(Earnings and Pension) Act 2003 under the laws of the United Kingdom and will
sign and return such election in respect of all future deliveries of shares
underlying the Award(s) and any previous grants made to me under the SIP and
understand that the Firm intends to meet its delivery obligations in shares with
respect to my Award(s), except as may be prohibited by law or described in the
accompanying Award Agreement(s) or supplementary materials.
If I have worked in Switzerland at any time during the earnings period relating
to the Award(s) granted to me as determined by the Firm, (i) I acknowledge that
my Award(s) are subject to tax in accordance with the rulings and method of
calculation of taxable values to be agreed by the Firm with the Federal and/or
Zurich/Geneva cantonal/communal tax authorities or as otherwise directed by the
Firm, and (ii) I hereby agree to be bound by any rulings agreed by the Firm in
respect of any Award(s), which is expected to result in taxation at the time of
delivery of shares (or cash or other property in lieu thereof), and (iii) I
undertake to declare and make a full and accurate income tax declaration in
respect of my Award(s) in accordance with the above ruling or as directed by the
Firm.
I understand and acknowledge that any transfer provisions (including, where
applicable, escrow and other similar provisions, but specifically excluding any
transfer restrictions imposed on any Award(s) in the Award Agreement(s) or the
SIP) in the SIP or related documents will not apply to me (i) to the extent that
the applicability of those provisions would affect the availability of relevant
exemptions or tax favorable treatment, or (ii) otherwise in circumstances
determined by the Firm in its sole discretion.
2. I have read and understand the Firm’s “Notice Periods for Recipients of
Year-End Equity-Based Awards” policy (the “Notice Policy”) available through the
HR Workways® link on GSWeb or as otherwise provided to me, pursuant to which I
am required to provide certain specified advance notice of my intent to leave
employment with the Firm. I understand that in executing this form, I will be
agreeing to provide my employing entity with advance written notice of my
intention to leave employment with the Firm as follows:

  •   In the Americas: 60 days in advance of my termination date   •   In
Europe, the Middle East, Africa and India: 90 days in advance of my termination
date   •   In Japan and Asia Ex-Japan (including Australia and excluding India):
90 days in advance of my termination date if I am a Vice President or

      an Executive Director; 60 days in advance of my termination date in all
other cases

and that, subject to applicable law, the provisions of the Notice Policy
constitute a permanent change to my terms and conditions of employment. I agree
to this change in consideration of my continued employment with the Firm and my
acceptance of the Award(s), and I agree to be bound by the Notice Policy as in
effect from time-to-time.
I understand that if under local law or my contract of employment I have a
notice requirement that is longer than those specified above, the longer notice
period will apply. Also, I understand that if my terms and conditions of
employment provide for a probation period after I begin employment with the Firm
(e.g., in Hong Kong, India, Paris or Frankfurt), this Notice Policy will apply
only if notice of termination of employment is given (whether by me or by the
Firm) after the probation period has ended.
I also understand that the terms and conditions of my employment shall be
permanently changed so that, in the event that I resign from the Firm, the Firm
may:

  •   Unilaterally waive or reduce the notice period otherwise applicable to my
employment, or   •   Take such other action as shall have that effect.

I acknowledge that the Firm retains its right to bring forward the end of the
notice period to such earlier date, and that I will not be entitled to any
salary, wages, or benefits after such earlier date. In addition, I understand
that I will not receive pay in lieu for any period of notice that has been
waived or reduced.
I understand that unless the notice period is waived by agreement or
unilaterally as set out above, or I have exercised a statutory right to make a
payment in lieu of my notice period, I will be paid my base salary (and/or draw
for commissioned employees) and will continue to receive all mandatory benefits
during the notice period.
I understand that during my notice period I may be required to remain away from
the Firm’s offices, and/or be removed from any assigned duties or assigned to
other suitable duties.
I understand that if I fail to give the full amount of notice as set out above,
or to comply in any respect with the Notice Policy, I will have failed to meet
an obligation I have under an agreement with the Firm, as a result of which the
Firm may have certain rights and I may be subject to certain legal and equitable
rights and remedies, including, without limitation, the forfeiture of the
Award(s) and any other awards granted to me (whether before or after the
Award(s)) under the SIP. The forfeiture of such Award(s) will also apply where I
fail to give the full amount of notice by exercising any right I may have under
applicable legislation to make a payment in lieu of such notice. The Firm may
hold me personally liable for any damages that it suffers as a result of the
breach. I also understand that, if I fail to comply with the Notice Policy, the
Firm may be entitled to an injunction from a court restraining me from violating
it.
This agreement concerning my notice period is being made for and on behalf of my
Goldman Sachs employing entity, and implementation of the Notice Policy does not
create an employment relationship between me and The Goldman Sachs Group, Inc.
(“GS Inc.”).
3. I have read and understand the Firm’s hedging and pledging policies
(including, without limitation, the Firm’s “Policies With Respect to
Transactions Involving GS Shares, Equity Awards and GS Options by Persons
Affiliated with GS Inc.”), and agree to be bound by them (with respect to the
Award(s) and any prior awards under the SIP), both during and following my
employment with the Firm.
4. If a custody account is required, I request that The Bank of New York Mellon
(“BNY Mellon”) (successor in interest to Mellon Bank, N.A.) open a custody
account for me as described in the enclosed Custody Agreement among BNY Mellon
(as successor in interest to Mellon Bank N.A.), GS Inc., and myself. I have
received and agree to be bound by the Custody Agreement (or any other such
custody agreement previously entered into by me or on my behalf), including the
applicable restrictions on transfers, pledges and withdrawals of shares of the
common stock of GS Inc. (“Shares”), the provisions permitting the Firm to
monitor my custody account, and the limitations on the liability of BNY Mellon
and the Firm. I also agree to open an account with any other custodian or broker
selected by the Firm, if the Firm, in its sole discretion, requires me to open
an account with such custodian or broker as a condition to delivery of Shares
(or cash or other property) underlying the Award(s).



 



--------------------------------------------------------------------------------



 



5. If the Firm advanced or loaned me funds to pay certain taxes (including
income taxes and Social Security, or similar contributions) in connection with
the Award(s) (or does so in the future), and if I have not signed a separate
loan agreement governing repayment, I authorize the Firm to withhold from my
compensation any amounts required to reimburse it for any such advance or loan
to the extent permitted by applicable law.
I understand and agree that, if I leave the Firm, I am required immediately to
repay any outstanding amount. I further understand and agree that the Firm has
the right to offset, to the extent permitted by the Award Agreement and
applicable law (including Section 409A of the U.S. Internal Revenue Code of
1986, as amended, which limits the Firm’s ability to offset in the case of
United States taxpayers under certain circumstances), any outstanding amounts
that I then owe the Firm against its delivery obligations under the Award(s) or
against any other amounts the Firm then owes me. I understand that the delivery
of Shares pursuant to the Award(s) is conditioned on my satisfaction of any
applicable taxes or social security contributions (collectively referred to as
“tax” or “taxes” for purposes of the SIP and all related documents) in
accordance with the SIP. To the extent permitted by applicable law, the Firm, in
its sole discretion, may require me to provide amounts equal to all or a portion
of any Federal, State, local, foreign or other tax obligations imposed on me or
the Firm in connection with the grant, vesting or delivery of the Award(s) by
requiring me to choose between remitting such amount (i) in cash (or through
payroll deduction or otherwise), (ii) in the form of proceeds from the Firm’s
executing a sale of Shares delivered to me pursuant to the Award(s) or (iii) as
otherwise permitted in the Award Agreement(s). However, in no event shall any
such choice or the choice specified in paragraph 6, below, determine, or give me
any discretion to affect, the timing of the delivery of Shares or payment of tax
obligations.
6. If I am an individual with separate employment contracts (at any time during
and/or after the Firm’s ____ fiscal year), I acknowledge and agree that the Firm
may, in its sole discretion, require (to the extent permitted by applicable law)
that I provide for a reserve in an amount the Firm determines is advisable or
necessary in connection with any actual, anticipated or potential tax
consequences related to my separate employment contracts by requiring me to
choose between remitting such amount (i) in cash (or through payroll deductions
or otherwise) or (ii) in the form of proceeds from the Firm’s executing a sale
of Shares delivered to me pursuant to the Award(s) (or any other of my awards
outstanding under the SIP).
7. In connection with any Award Agreement or other interest I may receive in the
SIP or any Shares that I may receive in connection with the Award(s) or any
award I have previously received or may receive, or in connection with any
amendment or variation thereof or any documents listed in paragraph 8, I hereby
consent to (a) the acceptance by me of the Award(s) electronically, (b) the
giving of instructions in electronic form whether by me or the Firm, and (c) the
receipt in electronic form at my email address maintained at Goldman Sachs or
via Goldman Sachs’ intranet site (or, if I am no longer employed by the Firm, at
such other email address as I may specify, or via such other electronic means as
the Firm and I may agree) all notices and information that the Firm is required
by law to send to me in connection therewith including, without limitation, any
document (or part thereof) constituting part of a prospectus covering securities
that have been registered under the U.S. Securities Act of 1933, the information
contained in any such document and any information required to be delivered to
me under Rule 428 of the U.S. Securities Act of 1933, including, for example,
the annual report to security holders or the annual report on Form 10-K of GS
Inc. for its latest fiscal year, and that all prior elections that I may have
made relating to the delivery of any such document in physical form are hereby
revoked and superseded. I agree to check Goldman Sachs’ intranet site (or, if I
am no longer employed by the Firm, such other electronic site as the Firm and I
may agree) periodically as I deem appropriate for any new notices or information
concerning the SIP. I understand that I am not required to consent to the
receipt of such documents in electronic form in order to receive the Award(s)
and that I may decline to receive such documents in electronic form by
contacting Equity Compensation (division of HCM), 30 Hudson Street, 34th Floor,
Jersey City, NJ 07302, telephone (212) 357-1444, which will provide me with hard
copies of such documents upon request. I also understand that this consent is
voluntary and may be revoked at any time on three business days’ written notice.
8. I hereby acknowledge that I have received in electronic form in accordance
with my consent in paragraph 7 the following documents:

  •   The Goldman Sachs Amended and Restated Stock Incentive Plan;   •   Summary
of The Goldman Sachs Amended and Restated Stock Incentive Plan;   •   Custody
Agreement with BNY Mellon;   •   The 2009 Annual Report for The Goldman Sachs
Group, Inc.;   •   The annual report on Form 10-K for The Goldman Sachs Group,
Inc. for the fiscal year ended December 31, 2009;   •   The Award Agreement(s);
and   •   Summaries of the Award(s) (“Award Summary”).

9. I expressly authorize any appropriate representative of the Firm to make any
notifications, filings or remittances of funds that may be required in
connection with the SIP or otherwise on my behalf. Further, if I am an employee
who is resident in South Africa at a relevant time, by accepting my Award(s), I
expressly authorize any appropriate representative of the Firm to make any
required notification on my behalf to the Reserve Bank of South Africa (or its
authorized
dealer) in relation to my participation in the SIP and to any acquisition of
Shares for no consideration under the SIP or other similar filing that may
otherwise be required in South Africa. I acknowledge that any such authorization
is effective from the date of acceptance of my Award(s) until such time as I
expressly revoke the authorization by written notice to any appropriate
representative of the Firm. I understand that this authorization does not create
any obligation on the Firm to deal with any such notifications, filings or
remittances of funds that I may be required to make in connection with the SIP
and I accept full responsibility in this regard.
10. The granting of the Award(s), the delivery of the underlying Shares (or cash
or other property) and any subsequent dividends or dividend equivalent payments,
and the receipt of any proceeds in connection with the Award(s) may result in
legal or regulatory requirements in some jurisdictions. I understand and agree
that it is my responsibility to ensure that I comply with any legal or
regulatory requirements in respect of the Award(s).
11. I confirm that I have filed all tax returns that I am required to file and
paid all taxes I am required to pay with respect to awards previously granted to
me by the Firm, and I agree, with respect to both the Award(s) as well as awards
previously granted to me by the Firm, to file all tax returns I am required to
file and to pay all taxes I am required to pay.
Consent to Data Collection, Processing and Transfers:



I understand and agree that in connection with the SIP and any other Firm
benefit plan (the “Programs”), to the extent permitted under the laws of the
applicable jurisdiction, the Firm may collect and process various data that is
personal to me, including my name, address, work location, hire date, Social
Security or Social Insurance or taxpayer identification number (required for tax
purposes), type and amount of SIP or other benefit plan award, citizenship or
residency (required for tax purposes) and other similar information reasonably
necessary for the administration of such Programs (collectively referred to as
“Information”) and provide such Information to its affiliates and BNY Mellon
(and its affiliates) or any other service provider, whether in the United States
or elsewhere, as is reasonably necessary for the administration of the Programs
and under the laws of these jurisdictions. I understand that, in certain
circumstances, foreign courts, law enforcement agencies or regulatory agencies
may be entitled to access the Information. I understand that, unless I
explicitly authorize otherwise, the Firm, its affiliates and its service
providers (through their respective employees in charge of the relevant
electronic and manual processing) will use this Information only for purposes of
administering the Programs. I understand that, in the United States and in other
countries to which such Information may be transferred for the administration of
the Programs, the level of data protection is not equivalent to data protection
standards in the member states of the European Union, Canada or certain Canadian
provinces. I understand that, upon request, to Equity Compensation (division of
HCM), 30 Hudson Street, 34th Floor, Jersey City, NJ 07302, telephone
(212) 357-1444, to the extent required under the laws of the applicable
jurisdiction, I may have access to and obtain communication of the Information
and may exercise any of my rights in respect of such Information, including
objecting to the processing of the Information and requesting that the
Information be corrected (if wrong), completed or clarified (if incomplete or
equivocal), or erased (if cannot legally be collected or kept). Upon request, to
the extent required under the laws of the applicable jurisdiction, Equity
Compensation (division of HCM) will also provide me, free of charge, with a list
of all the service providers used in connection with the Programs at the time of
request. I understand that, if I refuse to authorize the use and transfer of the
Information consistent with the above, I may not benefit from the Programs. I
authorize the use and transfer of the Information consistent with the above for
the period of administration of the Programs. In particular, I authorize (within
the limits described above): (i) the data processing by the Firm (which means GS
Inc. and its subsidiaries and affiliates); (ii) the data processing by BNY
Mellon and its affiliates; (iii) the data processing by the Firm’s other service
providers; and (iv) the data transfer to the United States and other countries.
I further acknowledge that the Information may be retained by such persons
beyond the period of administration of the Programs to the extent permitted
under the laws of the applicable jurisdiction and I so authorize.
Other Legal Notices:
FOR ARGENTINA EMPLOYEES ONLY
This is a private offer. It is not subject to the supervision of the Comision
Nacional de Valores (CNV) or any other governmental authority in Argentina.
FOR AUSTRALIA EMPLOYEES ONLY
GS Inc. undertakes that it will, at any time until the Delivery Date, within a
reasonable period of you so requesting, provide you with a copy of the rules of
the SIP and/or the Australian dollar equivalent of the market price of GS Inc.’s
shares. This information may be obtained by sending a written request to Head of
Securities Compliance — Goldman Sachs & Partners Australia Pty Ltd.



-2-



--------------------------------------------------------------------------------



 



Any advice given by GS Inc. in connection with the SIP is general advice only.
Nothing in the documentation is to be taken to constitute a recommendation or
statement of opinion that is intended to influence a person or persons in making
a decision to accept an Award and you should consider obtaining your own
financial product and/or legal advice from an independent person. The
documentation does not take into account the objectives, financial situation or
needs of any particular person. Before acting on the information contained in
the documentation, or making a decision to participate, you should seek
professional advice as to whether participation is appropriate in light of your
personal circumstances.
FOR BRAZIL EMPLOYEES ONLY
Please note that the offer of an award under the SIP does not constitute a
public offer in Brazil, and therefore it is not subject to registration with the
Brazilian authorities.
According to Brazilian regulations, individuals resident in Brazil must inform
the Central Bank of Brazil yearly the amounts of any nature, the assets and
rights (including cash and other deposits) held outside of the Brazilian
territory. Please consult your own legal counsel on the terms and conditions for
presentation of such information.
By accepting the Award(s), you acknowledge that the Firm has provided you with
Portuguese translations of the Award Summary, Award Agreement and Signature
Card, but that the original English version of these documents controls. (Ao
aceitar esta outorga, Você reconhece que a Empresa Ihe disponibilizou a versão
em português do Award Summary, do Award Agreement e do Signature Card; porém a
versão original em inglês desses documentos prevalecerá.)
FOR CANADA EMPLOYEES IN QUEBEC ONLY
By accepting the Award(s), you acknowledge and agree that you and the Firm
expressly wish that all documents related to the Award(s) (including, without
limitation, the SIP, this Signature Card, the Award Agreement and the Award
Summary) be in English only.
En acceptant le ou les octrois, vous reconnaissez et acceptez que les parties
souhaitent expressément que tous les documents se rapportant à l’octroi ou aux
octrois (incluant, sans limité la généralité de ce qui précède, le document du
régime, cette carte de signature, la convention d’octroi et le sommaire
d’octroi) soient en anglais seulement.
FOR THE PEOPLE’S REPUBLIC OF CHINA EMPLOYEES ONLY
All documentation in relation to the Award(s) is intended for your personal use
and in your capacity as an employee of the Firm (and/or its affiliate) and is
being given to you solely for the purpose of providing you with information
concerning the Award(s) which the Firm may grant to you as an employee of the
Firm (and/or its affiliate) in accordance with the terms of the SIP, this
documentation and the applicable Award Agreement(s). The grant of the Award(s)
has not been and will not be registered with the China Securities Regulatory
Commission of the People’s Republic of China pursuant to relevant securities
laws and regulations, and the Award(s) may not be offered or sold within the
mainland of the People’s Republic of China by means of any of the documentation
in relation to the Award(s) through a public offering or in circumstances which
require a registration or approval of the China Securities Regulatory Commission
of the People’s Republic of China in accordance with the relevant securities
laws and regulations.
FOR FRANCE EMPLOYEES ONLY
Disclaimer: The current award is not covered by any prospectus which is the
subject of the AMF’s approval. Grantees can only receive this award for their
own account (“compte propre”) in the conditions laid down by articles D. 411-1,
D. 411-2, D. 411-3, D. 411-4, D. 734-1, D. 744-1, D. 754-1 and D. 764-1 of the
French Monetary and Financial Code. Any direct or indirect dissemination into
the public of the financial instruments acquired can only take place within the
conditions of articles L. 411-1, L. 411-2, L. 412-1 and L. 621-8 -to L. 621-8-3
of the French Monetary and Financial Code.
By accepting this award, you acknowledge that the Firm has provided you with
French translations of the Award Summary, Award Agreement and Signature Card,
but that the original English version of these documents control.
Avertissement: La présente attribution ne donne pas lieu à un prospectus soumis
au visa de l’Autorité des marches financiers. Les personnes qui y participent ne
peuvent le faire que pour compte propre dans les conditions fixées par les
articles D. 411-1, D. 411-2, D. 411-3, D. 411-4, D. 734-1, D. 744-1, D. 754-1 et
D. 764-1 du Code monetaire et financier. La diffusion, directe ou indirecte,
dans le public des instruments financiers ainsi acquis, ne peut être réalisée
que dans les conditions prévues aux articles L. 411-1, L. 411-2 L. 412-1 et
L. 621-8 à L. 621-8-3 du Code monétaire et financier.
En acceptant cet octroi, vous reconnaissez que la Société vous á transmis une
version français de l’Award Summary (Résumé de l’Octroi), l’Award Agreement
(Contrat d’Octroi) et de la Signature Card (Carte de Signature), mais que seule
la version originale en langue anglaise fait foi.”
FOR GERMANY EMPLOYEES ONLY
The Award(s) are offered to you by GS Inc. in accordance with the terms of the
SIP which are summarized in the Award Summary. More information about GS Inc. is
available on www.gs.com. You are being offered Award(s) under the SIP in order
to provide an additional incentive and to encourage employee share ownership and
so increase your interest in the Firm’s success. Please refer to the section
entitled Shares Available for Awards in the SIP for information on the maximum
number of GS Inc. shares that can be offered under the SIP. The obligation to
publish a prospectus under the Prospectus Directive does not apply to the offer
because of Article 4(1)(e) of that directive.
Die Prämien werden lhnen von der Goldman Sachs Group Inc. (,,GS Inc.”) gemäß den
in der Prämienübersicht aufgeführten Bestimmungen des Erwerbsplans angeboten.
Weitere Informationen über GS Inc. finden Sie unter www.gs.com. Die Prämien
werden lhnen im Rahmen des Erwerbsplans angeboten, um einen zusätzlichen Anreiz
darzustellen und Sie als Mitarbeiter zum Erwerb von Aktien zu ermutigen, um so
Ihren Anteil am Erfolg des Unternehmens zu vergrößern. Informationen zur Anzahl
der im Rahmen des Plans angebotenen GS Inc.-Aktien entnehmen Sie bitte dem
Abschnitt als Prämien erhältliche Aktien im Erwerbsplan. Die Verpflichtung zur
Veröffentlichung eines Emissionsprospekts gemäß der europäischen
Prospektrichtlinie trifft auf Grund von Artikel 4(1)(e) dieser Richtlinie nicht
auf dieses Angebot zu.
FOR HONG KONG EMPLOYEES ONLY
WARNING:
The contents of this document have not been reviewed by any regulatory authority
in Hong Kong. You are advised to exercise caution in relation to the offer. If
you are in doubt about any of the contents of this document, you should obtain
independent professional advice.
By accepting the Award(s), you acknowledge and accept that you will not be
permitted to transfer awards to persons who fall outside the definition of
‘qualifying persons’ in the Companies Ordinance (i.e., a person who is not a
current or former director, employee, officer, consultant of the Firm or a
person other than the offeree’s wife, husband, widow, widower, child or
step-child under the age of 18 years, or as otherwise defined), even if
otherwise permitted under the SIP or any of the related documents.
FOR INDIA EMPLOYEES ONLY
This website does not invite offers from the public for subscription or purchase
of the securities of any body corporate under any law for the time being in
force in India. The website is not a prospectus under the applicable laws for
the time being in force in India. Goldman Sachs does not intend to market,
promote, invite offers for subscription or purchase of the securities of any
body corporate by this website. The information provided on this website is for
the record only. Any person who subscribes or purchases securities of any body
corporate should consult his own investment advisers before making any
investments. Goldman Sachs shall not be liable or responsible for any such
investment decision made by any person.
FOR INDONESIA EMPLOYEES ONLY
By accepting the Award(s), you acknowledge that the Firm has provided you with
Bahasa Indonesia translations of the Award Summary, Award Agreement and
Signature Card, but that the original English version of these documents
controls.
Dengan menerima Putusan, Anda menyatakan bahwa Perusahaan telah memberikan Anda
terjemahan Bahasa Indonesia dari Ikhtisar Putusan, Perjanjian Putusan dan
Perjanjian dengan Tanda Tangan, tapi versi asli dalam Bahasa Inggris dari
dokumen-dokumen ini tetap mengendalikan.
FOR ITALY EMPLOYEES ONLY
No person resident or located in Italy other than the original recipients of
this document and any other document related to the Award(s) may rely on such
documents or their content. The offer of the Award(s) under the SIP (and the
delivery of underlying shares) is exempted from prospectus requirements under
Italian securities legislation.
Under Italian regulations, tax payers must report in their annual tax returns
any foreign financial assets in excess of EUR 10,000. Please consult your own
advisors regarding the terms and conditions of this reporting obligation.
FOR MONACO EMPLOYEES ONLY
By accepting your Award(s), you expressly renounce the jurisdiction of Monaco
(and, if applicable, France and notably the application of articles 14 and 15 of
the French Civil Code) in connection with any dispute relating to your Award(s).
FOR POLAND EMPLOYEES ONLY
The Award(s) are offered to you by GS Inc. in accordance with the terms of the
SIP which are summarized in the Award Summary. More information about GS



-3-



--------------------------------------------------------------------------------



 



Inc. is available on www.gs.com. You are being offered Award(s) under the SIP in
order to provide an additional incentive and to encourage employee share
ownership and so increase your interest in the Firm’s success. Please refer to
the section entitled Shares Available for Awards in the SIP for information on
the maximum number of GS Inc. shares that can be offered under the SIP. The
obligation to publish a prospectus under the Prospectus Directive does not apply
to the offer because of Article 4(1)(e) of that directive.
Goldman Sachs Group, Inc. (,,GS Inc.”) przyznaje Państwu Premię (premie) zgodnie
z warunkami Motywacyjnego Programu Akcji Pracowniczych opisanymi w Ogólnych
Warunkach Przyznania Premii. Więcej informacji na temat GS Inc. można uzyskać na
stronie www.gs.com.Oferowana Państwu na podstawie Motywacyjnego Programu Akcji
Pracowniczych Premia ma stanowić dodatkową motywację i rozwijać akcjonariat
pracowniczy a w konsekwencji zwiększyć Państwa zaangażowanie w sukces Firmy.
Prosimy zapoznać się z działem zatytułowanym Akcje dostępne w ramach Premii w
Motywacyjnym Programie Akcji Pracowniczych, w celu uzyskania informacji na temat
maksymalnej liczby akcji GS Inc. oferowanych na podstawie Motywacyjnego Programu
Akcji Pracowniczych. Obowiązek publikowania prospektu wynikający z Dyrektywy w
Sprawie Prospektu Emisyjnego nie ma zastosowania do niniejszej oferty, ze
względu na brzmienie art. 4 ust. 1 lit. e wskazanej powyżej dyrektywy.
FOR RUSSIA EMPLOYEES ONLY
None of the information contained in the documents referred to in paragraph 8 of
this Signature Card or in this Signature Card constitutes an advertisement of
the Award(s) in Russia and must not be passed on to third parties or otherwise
be made publicly available in Russia. The Award(s) have not been and will not be
registered in Russia and are not intended for “placement” or “public
circulation” in Russia.
FOR SAUDI ARABIA EMPLOYEES ONLY
The stock incentive plan documents may not be distributed in the Kingdom except
to such persons as are permitted under the Offers of Securities Regulations
issued by the Capital Market Authority. The Capital Market Authority does not
make any representation as to the accuracy or completeness of the stock
incentive plan documents, and expressly disclaims any liability whatsoever for
any loss arising from, or incurred in reliance upon, any part of the stock
incentive plan documents. Prospective purchasers of the securities offered
hereby should conduct their own due diligence on the accuracy of the information
relating to the securities. If you do not understand the contents of the stock
incentive plan documents you should consult an authorized financial adviser.
I acknowledge that the grant of Award(s) to me by the Firm, and my acceptance of
the Award(s), is conditional upon the Capital Market Authority, having received
notification of the proposed offer of Award(s) to me by the Firm, and not
advising that the offer is not to be made or otherwise prohibiting the offer
within ten (10) business days of such notification (the “Condition”). I agree
that if the Condition is not satisfied, the Award(s) and this document will be
void ab initio.
FOR SWEDEN EMPLOYEES ONLY
By accepting the Award(s), you acknowledge and accept that any transfer
provisions (including, where applicable, escrow and other similar provisions) in
the SIP or any related documents do not apply to you.
FOR UK EMPLOYEES ONLY
This document is approved by Goldman Sachs International (“GSI”), Peterborough
Court, 133 Fleet Street, London EC4A 2BB, which is authorized and regulated by
the Financial Services Authority. The document relates to investments and
investment services of GS Inc. and other institutions, including BNY Mellon,
relating to custodial and delivery operations. In some or all respects, the
regulatory system applying to these entities, including any compensation
arrangements and rules made under the Financial Services and Markets Act 2000
for the protection of private customers, will be different from that of the
United Kingdom.
This document does not have regard to the specific investment objectives,
financial situation and particular needs of any specific person who may receive
it. Recipients should seek their own financial advice.
The Award(s) is/are subject to the terms and conditions set forth in the SIP and
the Award Agreement(s). The price of shares and the income from such shares (if
any) can fluctuate and may be affected by changes in the exchange rate for U.S.
Dollars. Past performance will not necessarily be repeated. Levels and bases of
taxation may change from time to time. Investors should consult their own tax
advisers in order to understand tax consequences. GS Inc. has (and its
associates, including GSI, may have) a material interest in the shares and the
investments that are the subject of this document.





             
Signature:
     
Date:
   
 
     
 
         
Print Name:
     
Employee ID #:
   
 
     
 
   

-4-